DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed Remarks on 7/8/2021 has been received. 
Claims 26, 30, 32, 34, 46, 48, 54, 62, 64, 66 and 68 are withdrawn from further consideration. 
Claims 3, 7-9, 11-19, 21-23, 25, 27-29, 31, 33, 35-45, 47, 49-53, 55-61, 63, 65, 67, 69-100 have been cancelled. 
Claims 112-114 are added.
Claims 1-2, 4-6, 10, 20, 24, 26, 30, 32, 34, 46, 48, 54, 62, 64, 66, 68 and 101-111 are pending. 
Claims 1-2, 4-6, 10, 20, 24, and 101-114 are under examination. 
Double patenting rejections over co-pending application 16441,902, 16013,774, 16441,902, 16242519, 16218,054, 16171154, 16170969, 16131281, 16013821, 15759088, 17000102 and patent 10/309,970 are maintained and of the record. 
The following is the argument concerning obvious double patenting (ODP).

The main arguments lie in the two pronged-analysis as shown in M.P.E.P. §804(II)(B)(1), "[a]ny obviousness-type double patenting rejection should make clear: (A) [t]he differences between the inventions defined by the conflicting claims - a claim in the patent compared to a claim in the application; and (B) [t]he reasons why a person of ordinary skill in the art would conclude that the invention defined in the claim at issue would have been an obvious variation of the invention defined in a claim in the patent. Thus, to find the present claims unpatentable under obviousness-type double patenting over the claims of a co- pending reference application(s) or 
Moreover, Applicant respectfully submits that the Office failed to perform a proper two-pronged analysis because the Office failed to (i) construe the present claims and the claims of the co-pending reference applications or reference patent, and determine the differences between the subject matter of the present claims and the claims of a co-pending reference application(s) or patent, and (ii) determine whether the differences in subject matter between the two claims render the claims patentably distinct. Accordingly, the Office has failed to establish a sufficient factual basis to support a proper determination of whether or not the claims are "patentably distinct."

Applicant’s arguments have been considered but are not persuasive. 

Take co-pending application 16/013,821 as an example.  The claim is shown below:

    PNG
    media_image1.png
    407
    912
    media_image1.png
    Greyscale

More than 20 same food preparations have been identified in both applications. This means that each same food has raw p-value ≤ 0.07 or FDR ≤ 0.10.

Those food include: honey, rye, corn, chocolate, oat, rice, American cheese, cantaloupe, yeast, walnut, yeast, cane sugar, cucumber, barley, orange, cauliflower, broccoli, almond, cabbage, mustard, tobacco, malt.

Applicant is reminded that a recitation of the intended use of the claimed invention, i.e. measuring dyspepsia, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The difference between the instant application and the co-pending 16/013,821 lies in the intended use, i.e. psoriasis vs. migraine headache.  However, the case law is clear that the same function, i.e. psoriasis, of a product (i.e. kit) can be performed so long the components are the same (See above). 

From the above the SAME food preparation on the immobilized solid substrate in a kit, both the co-pending 16013821 and the instant claim can perform the same functionality, despite the purported usage claimed i.e. intended use. 

Therefore, co-pending 16/013,821 renders the instant application obvious.

For co-pending 16/013774 , more than 20 same food preparations have been identified in both applications. This means that each same food preparations have the same raw p-value ≤ 0.07 or FDR ≤ 0.10.

Those food include: honey, rye, corn, chocolate, oat, rice, American cheese, cantaloupe, yeast, walnut, yeast, cane sugar, buckwheat, cucumber, barley, orange, green pepper cauliflower, broccoli, almond, cabbage, cola nut, cottage cheese, mustard, tobacco, cantaloupe.
 
Similarly to the above discussion, there are at least 20 same food preparations in the kit of the co-pending 16/242,519, including almond, tomato, butter, tobacco, orange, buckwheat, cucumber, broccoli, malt, cantaloupe, corn, wheat, honey, chocolate, oat, rye, cauliflower, green pepper, rice, grapefruit, brewer’s yeast.

same food preparations are in the kit, including chocolate, tobacco, malt, cane sugar, almond, rye, green pepper, broccoli, cantaloupe, orange, oat, mustard, cinnamon, buckwheat, grapefruit, string bean, brewer’s yeast, cabbage, honey. 

As to 16171154, at least 20 same food preparations, including almond, broccoli, cabbage, sugar cane, cantaloupe, cauliflower, chocolate, corn, cola nut, cucumber, grapefruit, green pepper, honey, malt, mustard, oat, orange, rice, rye, string bean, tobacco, wheat, walnut. 

As to 16/170,969, at least 20 same food preparations, including cantaloupe, cucumber, green pepper, grapefruit, orange, mustard, almond, broccoli, string bean, egg, cauliflower, walnut, sugar cane, oat, mustard, rye, rice, cabbage, wheat, corn, honey.

As to 16/441,902, at least 18 same food preparations, including cantaloupe, wheat, cucumber, almond, egg, cauliflower, broccoli, orange, butter, corn, rye, green pepper, mustard, oat, cabbage, cottage cheese, grapefruit, walnut blk.

As to 15759088, at least 20 same food preparations, including chocolate, grapefruit, honey, malt, rye, yeast, broccoli, cola nut, tobacco, mustard, green pepper, buckwheat, cane sugar, cantaloupe, cucumber, cauliflower, sunflower, wheat, cabbage, orange, rice, almond, oat, barley, butter, egg, cheddar cheese, corn. 

As to US 10309970, at least 10 same food preparations, including oat, cabbage, honey, rye, corn, yeast, egg, cucumber, walnut, cane sugar, grapefruit, barley. 


11.	The rejection on claim 1-2, 4, 6, 10, 20, 24, and 101-111 under 35 U.S.C. 103 as being unpatentable over Vojdani et al. (US 20030143627) in view of Zuk et al. (US 4208479) are maintained and of record. 

Applicants’ arguments are summarized below:

    PNG
    media_image2.png
    209
    937
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    673
    902
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    94
    950
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    246
    884
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    742
    888
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    599
    792
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    468
    821
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    354
    739
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    402
    935
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    293
    942
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    686
    930
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    793
    929
    media_image13.png
    Greyscale



    PNG
    media_image14.png
    764
    952
    media_image14.png
    Greyscale
 Applicant’s arguments have been considered but are not persuasive.  

First, Office has reviewed the obvious legal standard, related case law, scope of the claimed invention, together with the commercial needs for the invention in food tests for psoriasis (e.g. high false positive rates, high false negative rates, high intra-patient variability, inter-laboratory variability).

Second, with regard to the cited prior art Vojdani reference, applicants asserts that “a single test that will accurately inform a physician of clinical conditions used to diagnose patients who may suffer from food allergies or food intolerance has been developed”. Further applicants asserts that Vojdani teaches always using the same 88 antigens for the screening test.  Also, applicants present claim 12 and claim 13 (Note, these claims indeed combine with the independent claim 1 and 4).  Moreover, applicants argue that Vojdani reference directs to a method for determining a 

The above reasoning is not persuasive. 

 First of all, Vojdani does NOT teach performing merely a single test for food allergy, i.e. including all 88 food antigens.
 Under broadest reasonable interpretation, claims 1, 4, 12-15 can be chosen for patients potentially susceptible to vegetables, fruits, sugar products, and/or spices or herbs. 
Food allergy is known for centuries. Different people may react differently while encountering different food stuffs. Some people may only be allergic to meat, e.g. sea food. Some may only react with certain non-meat foods, such as vegetables, fruits, or sugar products. Thus, it is not necessary to test the whole food ranges for a particular individual, especially when considering medical history, cost and timing. One ordinary clinician may simply test particular category, e.g. vegetable, fruits, spics or herbs, for a preliminary evaluation based on patients’ medical history followed by further ruling out for different category food stuffs. 

 The instant invention directs to food preparations, i.e. immobilized on a solid substrate carrier wherein the food-immobilized substrate can be used to test dyspepsia based on FDR or p-value of each individual food to the test patients’ autoimmune response. Still, the structure of the kit comprises food-immobilized substrate only (emphasis added). The FDR or p-value analysis would be inherently true if the SAME food is used (emphasis added).

With this in mind, the rationale can be applied to the prior art under product/kit case law, namely that a recitation of the intended use of the claimed invention, i.e. measuring cellular antibody response to food preparation, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim 
There are at least more than 20 SAME food preparations used in Vojdani et al., including

American Cheese
Cheddar cheese, 
Cottage cheese
Egg
Barley
Buckwheat
Rye
Oat
Malt
Almond
Cola nut
Sunflower seed
Broccoli
Cucumber 
Cabbage
Cauliflower
Corn
Green pepper
Green pea
String bean

Under the case law and MPEP, the same food preparations would exert same raw-p value, FDR value and gender adjustment. Note, the above food also encompass the specific chosen food list in claim 107, including barley, malt, oat, almond (at least two). One ordinary skill using the food 

Therefore, the above food preparations meet the features in independent claims 1, 102  and 107. Furthermore, claims 12 and claim 13 of Vojdani provides choices, i.e. “selected from the group”, thus it would have been prima facie obvious to one ordinary skill to have the at least 20 food preparations (include at least 2 selected from claim 102 and at least four selected from 107) in combination of category of food for individual specific for vegetables, fruits and spices (same used in the current application) for analysis.  Therefore, based on the SAME food preparation, the FDR or p-value requirement would be satisfied in view of inherency.

With regard to claim 102, the requirement is 80% food preparations to perform testing psoriasis, and one food has to be from cucumber, almond, rye, broccoli or cauliflower. The list above used by Vojdani has more than 80% SAME food, including cucumber, rye, almond, broccoli and cauliflower. 

With regard to claim 108, the requirement is average (e.g. 50%) of the food preparations capable of diagnosis of psoriasis, and at least three food preparations have to be from the group of cucumber, tea, broccoli and cauliflower, peach, almond, tobacco, or rye.  Again, the list above satisfies the requirement. 

As to the secondary Zuk reference, the main purpose is the teaching of placing all the necessary immunoassay ingredients in a kit for convenience and reproducibility. This has nothing to do with the motivation of using a kit to detect dyspepsia.  It is clear from the record that Zuk provides suggestion and motivation to one ordinary skill in the art to place the food-immobilized substrate in a kit for subsequent immunoassay. 

With respect to the argument on teaching away, i.e. IgG blood test kit comprising the test kit of claim 1, 103 or 108 and a labeled serum anti-IgG antibody conjugate, Vojdani indeed does not teach this feature since Vojdani focuses on IgA/IgM. 

a new ground of rejection is set forth below in view of this feature (particular claim 119)(see below).

     					 New Ground of Rejection

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6, 10, 20, 24, 102-114 are rejected under 35 U.S.C. 103 as being unpatentable over Cousins (US 20070122840).

Cousins teaches using food allergen kits to evaluate food tolerance in a subject. The kit comprises immobilizing variety of food preparations on a solid substrate carrier followed by testing subjects’ biological sample, e.g. blood or serum, in conventional immunoassay, e.g. ELISA (See Abstract, Example 1-2; claims 1-16).

Barley
corn 
rice
rye 
wheat 
almond 
walnut
orange 
cabbage
Egg
Cow’s milk

Note, the food selections in Cousin, makes it prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the choices in the claim languages encompassing the above list, i.e. “at least one of the following food groups”, and one ordinary would be motivated to test different potential possibilities of food intolerance to the subject. 

As to the criteria of FDR or p-value, the above discussion has indicated that unless applicants show different structures or compositions in the claimed kit, the same components of the kit in the prior art can still perform the intended use, i.e. psoriasis.

As to the features of having a labeled serum anti-IgG antibody conjugate in claims 112-114, Cousins uses ELISA having an anti-human IgG antibody horseradish peroxidase conjugate for detection (See section 046 and Example 2). 



4.	No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814.  The examiner can normally be reached on 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641